Opinion filed June 30,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00049-CV
                                                    __________
 
                           IN
THE INTEREST OF J.A.C., A CHILD

 
                                   On
Appeal from the 106th District Court
                                                            Gaines
County, Texas
                                                Trial
Court Cause No. 07-05-15427
 

 
                                            M
E M O R A N D U M    O P I N I O N
V.M.
is the appellant in this appeal.  By and through his attorney, he has filed a
motion to dismiss the appeal pursuant to Tex.
R. App. P. 42.1(a)(1).  See Tex.
R. App. P. 9.1(a).  In the motion, appellant’s attorney states
that she “filed the appeal in an abundance of caution because she could not get
in contact with [appellant].”  She further alleges that she has not had any
communication with appellant since January 20, 2011.  The court finds good
cause for granting the motion to dismiss.  Therefore, we dismiss the appeal.
The
motion to dismiss is granted, and the appeal is dismissed.
 
June 30, 2011                                                              PER
CURIAM
Panel[1]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[2]




[1]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[2]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.